In an attempt to overcome the procedural bars, appellant
                 argued that Martinez v. Ryan, 566 U.S. , 132 S. Ct. 1309 (2012),
                 provides a gateway through the procedural bars in cases like his where
                 the petitioner has been deprived of the benefit of counsel when pursuing
                 claims of ineffective assistance of trial counsel.        Martinez held that "a
                 procedural default will not bar a federal habeas court from hearing a
                 substantial claim of ineffective assistance [of counsel] at trial if, in the
                 initial-review collateral proceeding, there was no counsel or counsel in
                 that proceeding was ineffective." 566 U.S. at , 132 S. Ct. at 1320
                 (emphasis added). We have recently determined that Martinez does not
                 apply to habeas petitions filed in state court.      Brown v. McDaniel, 130
                 Nev. P.3d (Adv. Op. No. 60, at 15-16, August 7, 2014).
                 Accordingly, we conclude that appellant failed to overcome the procedural
                 bars to his petition, and we
                              ORDER the judgment of the district court AFFIRMED. 3



                                                                      '   J.
                                          Hardesty


                    '3,99/4
                 Douglas
                                            J.              aka
                                                            Cherry
                                                                                          J.




                       3 We  have reviewed all documents that appellant has submitted in
                 proper person to the clerk of this court in this matter, and we conclude
                 that no relief based upon those submissions is warranted. To the extent
                 that appellant has attempted to present claims or facts in those
                 submissions which were not previously presented in the proceedings
                 below, we have declined to consider them in the first instance.

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 19474    e
                 cc: Hon. Abbi Silver, District Judge
                      Charles H. Porter
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) 1947A    e